MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Jul 13 2016, 8:37 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Gerald L. Doll                                            Gregory F. Zoeller
Michigan City, Indiana                                    Attorney General of Indiana
                                                          James B. Martin
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
     COURT OF APPEALS OF INDIANA
Gerald L. Doll,                                           July 13, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          91A02-1602-CR-259
        v.                                                Appeal from the White Superior
                                                          Court
State of Indiana,                                         The Honorable Robert J. Mrzlack,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          91D01-1202-FB-25



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 91A02-1602-CR-259 | July 13, 2016         Page 1 of 4
[1]      Gerald Doll appeals the denial of his motion for a writ of habeus corpus motion

         by the trial court. Finding no error, we affirm.


[2]   On February 28, 2012, the State charged Doll with robbery resulting in bodily

         injury, a class B felony; robbery, a class C felony; resisting law enforcement, a

         class D felony; and residential entry, a class D felony. The following day, the

         State added a charge of criminal confinement, a class C felony.


[3]      On September 4, 2012, Doll pleaded guilty pursuant to a plea agreement to

         robbery resulting in bodily injury, robbery, and resisting law enforcement. The

         other two charges were dismissed. On October 2, 2012, the trial court

         sentenced Doll to thirty years, pursuant to his plea agreement.


[4]      Doll filed a post-conviction relief petition in the post-conviction court, but

         withdrew it on December 1, 2014.1 Beginning in June 2015, he began filing

         numerous pro se pleadings in the trial court. The trial court denied these

         pleadings on October 26, 2015, because the case before the trial court had

         closed with Doll’s guilty plea and sentencing.


[5]      On November 30, 2015, Doll filed a motion for a writ of habeas corpus. The

         trial court denied the motion on the grounds that Doll “has not alleged any

         infirmity with the judgment of conviction and has not raised any questions of




         1
             There is no indication in the Chronological Case Summary that Doll ever filed a direct appeal.


         Court of Appeals of Indiana | Memorandum Decision 91A02-1602-CR-259 | July 13, 2016                  Page 2 of 4
      the legality of his confinement . . . .” Appellant’s Br. p. 25. Doll now appeals

      pro se.


[6]   Although litigants are entitled to represent themselves in the legal system, pro se

      litigants without legal training are held to the same standard as trained counsel

      and are required to follow procedural rules. Evans v. State, 809 N.E.2d 338, 344

      (Ind. Ct. App. 2004). One of our appellate rules is that every argument be

      “supported by cogent reasoning.” Ind. Appellate Rule 46(A)(8)(a).


[7]   Doll’s argument is the following. He argues that he is the agent for an “ens

      legis,” a legal fiction, with the same name as himself. He then says that he “is a

      secured party and has given notice to a superior lien interest . . . .” Appellant’s

      Br. p. 3. He points to a UCC financing statement in which he purported to

      create a security interest in himself. He then likens his plea agreement to a

      contract that is unenforceable as a violation of public policy. He also says the

      plea agreement is a contract of adhesion, any ambiguities in which should be

      held against the State. He then argues that only persons indebted to the State

      are subject to its statutes. Finally, he argues that the people involved in his

      conviction are engaged in a “conspiracy rising to the level of RICO.” Id. at 21.


[8]   Doll is wrong. Indiana Code section 35-41-1-1(b)(1) provides that a person may

      be convicted under Indiana law if “either the conduct that is an element of the

      offense, the result that is an element, or both, occur in Indiana.” Doll was

      charged with five crimes, all of which occurred within Indiana. He pleaded




      Court of Appeals of Indiana | Memorandum Decision 91A02-1602-CR-259 | July 13, 2016   Page 3 of 4
      guilty to three of those crimes. Just as at the trial court level, he has not made

      any allegation that challenges the legality of this outcome.


[9]   The judgment of the trial court is affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 91A02-1602-CR-259 | July 13, 2016   Page 4 of 4